                   Case 17-12560-BLS              Doc 4369        Filed 02/14/20         Page 1 of 15




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                                Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC,                                   Case No. 17-12560 (BLS)
    et al.,1
                                                                          (Jointly Administered)
                                Remaining Debtors.


                                               AFFIDAVIT OF SERVICE

STATE OF OHIO                           )
                                        ) ss
COUNTY OF FRANKLIN                      )

I, Andrea Speelman, being duly sworn, depose and state:

1.           I am a Case Manager with Epiq Class Action & Claims Solutions, Inc.,2 the claims and

noticing agent in the above-captioned proceeding. Our business address is 5151 Blazer Parkway,

Suite A, Dublin, Ohio 43017.

2.           On February 04, 2020, at the direction of Pachulski Stang Ziehl & Jones (“Pachulski

Stang”), and Klee, Tuchin, Bogdanoff & Stern LLP (“Klee Tuchin”), counsel to the Liquidation

Trust, I caused a true and correct copy of the following document to be served by first class mail

on the parties identified on Exhibit A annexed hereto (Master Service List and Notice of

Appearance Parties) and by e-mail on the parties identified on Exhibit B annexed hereto (Master

Service List and Notice of Appearance Parties with e-mail addresses):3



1
             The Remaining Debtors and the last four digits of their respective federal tax identification number are as
             follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
             LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
             California 91423.

2
             Epiq Class Action & Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
3
             These parties includes a Notice of Appearance Party who has consented to email service only pursuant to
             Del. Bankr. L.R. 2002-1(d) and 5005-4.
             Case 17-12560-BLS             Doc 4369          Filed 02/14/20       Page 2 of 15




              Order Extending the Period Within Which the Liquidation Trust and its
               Subsidiaries May Object to Claims (“Order”) [Docket No. 4360].

3.     On February 4, 2020, also at the direction of Pachulski Stang and Klee Tuchin, I caused a

true and correct copy of the Order to be served by first class mail on the parties identified on

Exhibit C annexed hereto (Litigation Parties)4 and by e-mail on the parties identified on Exhibit D

annexed hereto (Litigation Parties with e-mail addresses).




                                                           /s/ Andrea Speelman
                                                           Andrea Speelman
Sworn to before me this 11th day of
February, 2020

/s/ Leighton Smith
Leighton Smith
Notary Public, State of Ohio
Commission Expires: March 21, 2024




4
       The envelopes used in the service on the parties identified on Exhibit C included the legend: “Important
       Legal Documents Enclosed: Please direct a copy of the contents of this envelope to the President,
       Managing or General Agent.”
                                                       2
Case 17-12560-BLS   Doc 4369   Filed 02/14/20   Page 3 of 15




                EXHIBIT A
Case 17-12560-BLS   Doc 4369   Filed 02/14/20   Page 4 of 15
Case 17-12560-BLS   Doc 4369   Filed 02/14/20   Page 5 of 15




                EXHIBIT B
                                                                                    Case 17-12560-BLS                   Doc 4369      Filed 02/14/20   Page 6 of 15

Name                            Address1                        Address2                            Address3                       Address4               City               State   Zip          Email

AKERMAN LLP                     ATTN: MICHAEL I GOLDBERG, ESQ   350 EAST LAS OLAS BLVD, STE 1600                                                          FORT LAUDERDALE    FL      33301        Michael.goldberg@akerman.com
KLEE, TUCHIN, BOGDANOFF &       ATTN JONATHAN M. WEISS          1999 AVE OF THE STARS 39TH FL                                                             LOS ANGELES        CA      90067        jweiss@ktbslaw.com
STERN LLP
KLEE, TUCHIN, BOGDANOFF &       ATTN DAVID A. FIDLER            1999 AVE OF THE STARS 39TH FL                                                             LOS ANGELES        CA      90067        dfidler@ktbslaw.com
STERN LLP
KLEE, TUCHIN, BOGDANOFF &       ATTN MICHAEL L. TUCHIN          1999 AVE OF THE STARS 39TH FL                                                             LOS ANGELES        CA      90067        mtuchin@ktbslaw.com
STERN LLP
OFFICE OF THE UNITED STATES     REGION 3                        ATTN TIMOTHY J. FOX, JR             844 KING STREET, SUITE 2207    LOCKBOX 35             WILMINGTON         DE      19801        Timothy.Fox@usdoj.gov
TRUSTEE
PACHULSKI STANG ZIEHL & JONES   ATTN RICHARD M. PACHULSKI       10100 SANTA MONICA                                                                        LOS ANGELES        CA      90067-4100   rpachulski@pszjlaw.com
LLP                                                             BOULEVARD, 13TH FLOOR
PACHULSKI STANG ZIEHL & JONES   ATTN BRADFORD J SANDLER         919 N. MARKET STREET, 17TH FLOOR                                                          WILMINGTON         DE      19801        bsandler@pszjlaw.com
LLP
PACHULSKI STANG ZIEHL & JONES   ATTN COLIN R. ROBINSON          919 N. MARKET STREET, 17TH FLOOR                                                          WILMINGTON         DE      19801        crobinson@pszjlaw.com
LLP
PACHULSKI STANG ZIEHL & JONES   ATTN ANDREW W CAINE             919 N. MARKET STREET, 17TH FLOOR                                                          WILMINGTON         DE      19899        acaine@pszjlaw.com
LLP
RYAN LAW GROUP PLLC             ATTN MICHAEL J RYAN, ESQ        636 US HIGHWAY 1 STE 110                                                                  NORTH PALM BEACH   FL      33408        mikeryan32645@yahoo.com
YOUNG & BROOKS, P.A.            ATTN STUART A. YOUNG, ESQ.      1860 FOREST HILL BLVD., SUITE 201                                                         WEST PALM BEACH    FL      33406        syoung@ybplaw.com




Page 1 of 1
Case 17-12560-BLS   Doc 4369   Filed 02/14/20   Page 7 of 15




                EXHIBIT C
Case 17-12560-BLS   Doc 4369   Filed 02/14/20   Page 8 of 15
Case 17-12560-BLS   Doc 4369   Filed 02/14/20   Page 9 of 15
Case 17-12560-BLS   Doc 4369   Filed 02/14/20   Page 10 of 15
Case 17-12560-BLS   Doc 4369   Filed 02/14/20   Page 11 of 15
Case 17-12560-BLS   Doc 4369   Filed 02/14/20   Page 12 of 15
Case 17-12560-BLS   Doc 4369   Filed 02/14/20   Page 13 of 15




                EXHIBIT D
Case 17-12560-BLS   Doc 4369   Filed 02/14/20   Page 14 of 15
Case 17-12560-BLS   Doc 4369   Filed 02/14/20   Page 15 of 15
